Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.
 
	Claims 1, 3, 8, 10, 13 and new claims 22-25 are under consideration in the instant Office Action.

Withdrawn Rejections 
The rejections of claims 1, 3, 8, 10, 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al., US2010/0285036 (in IDS, 6/6/2019, #14 and issued as Patent 8,496,938) in view of  Stamatovic et al., 2006 (IDS, 6/6/2019, NPL16) is withdrawn in view of the new claims.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 10 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
See MPEP §2163(I)(A) which states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”

The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence or the general target protein and envisage or describe the structural combination of six CDRs that will bind that antigen/general target protein or what antibody will specifically meet all functional limitations of instant claims. First, even highly related CDRs may not bind the same target. See for example Kussie et al., 1994 (instant PTO-892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11 of Abbvie decision). The specification discloses specific antibodies but fails to specifically teach the claimed potential differentiations in the 
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. An antibody described only by functional characteristics is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995). In the instant case, the specification provides insufficient direction or guidance concerning the relationship between the structure of the required antibodies with the required function and its capability to perform a very specific function of reducing blood brain barrier permeability in a subject with a neuroinflammatory 
Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genera of antibodies because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the relationship between the particular amino acid sequence of the instantly claimed antibody and its ability to bind an antigen, can dramatically affect antigen-antibody binding.  Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genera of antibodies against SEMA4D or Plexin-B1 with a very specific function of reducing blood brain barrier permeability. Possession may not be shown by merely describing how to obtain possession of members of the claimed 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.
To provide adequate written description and evidence of possession of the claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of specifically disclosed antibodies with specific CDRs, the skilled artisan cannot envision the detailed chemical structure of all of the encompassed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 8, 10, 13 and new claims 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al., US2010/0285036 (in IDS,  .
Smith teaches that CD100 (aka SEMA4D) plays a direct role in the demyelination and axonal degeneration seen in neuroinflammatory diseases which include multiple sclerosis and tumors (see paragraphs 5-7 and 10). Smith teaches that one of the receptors identified for CD100 is Plexin-B1 (see paragraphs 4, 33) as in instant claim 3. Smith teaches that the antibody against CD100 blocks CD100 binding to PlexinB1 receptor (see paragraphs 34, 127) as in instant claim 3. Smith teaches the antibodies VX15/2503 and 67 (see paragraphs 12, 14-17), the SEQ ID NOs: 6-8 (see paragraphs 20, 154), SEQ ID NOs: 14-16 (see paragraphs 21, 157) and SEQ ID NOs: 9, 10 and 17, 18 (see paragraphs 16-17) as required in instant claims 1, 8, 10, 13 and new claims 22-25. The sequences taught by Smith comprise the 6 CDRS of the monoclonal antibody of VX15/2503 and 67 as claimed in instant claims 1 and 22 and the heavy chain variable regions (VH) and light chain variable regions (VL) as claimed in instant claims 8, 10 and 13. Smith teaches that an antibody or antigen binding fragment thereof, which competitively or specifically binds to CD100, and competitively inhibits monoclonal antibody 2503, 67, or 76 from specifically binding to CD100, e.g., human, murine, or both human and murine CD100 (see paragraph 128) as in instant claims 1, 8, 10 and 22-24. Smith teaches using the binding molecule in a pharmaceutically effective amount (see paragraphs 233-234, 242 and 245) as in instant claims 1 and 22. Smith teaches treating inflammatory diseases and disorders like Multiple Sclerosis with an anti-CD100 binding molecule (see paragraphs 6, 218-222) to reduce the severity of MS as in instant 
Stamatovic teaches that vasogenic brain edema is associated with a variety of neurological conditions like brain trauma, ischemic and hypoxic brain injury, multiple sclerosis and brain tumors (see Summary) as in instant claims 1 and 22. Stamatovic teaches that vasogenic brain edema occurs due to blood-brain barrier (BBB) disruption (see page 444, paragraph spanning 1st and 2nd column) as required in instant claims 1 and 22. Stamatovic teaches that in inflammatory conditions such as Alzheimer’s disease, Multiple Sclerosis, Meningitis and stroke that these are classic hallmarks of brain inflammation that includes BBB breakdown, edema formation and infiltration of peripheral blood cells (see page 445, 2nd column, 2nd paragraph) as in instant claim 1. Stamatovic fails to teach antibodies that decrease blood brain barrier permeability found in disorders and diseases like brain edema.
Argaw teaches that the breakdown of the blood brain barrier is an early and significant event in CNS inflammation (see abstract). Argaw teaches that loss of BBB integrity leads to dysregulation of CNS interstitial fluid and edema (see page 1977, 1st column, 2nd paragraph). Argaw teaches that downregulation of Claudin 5 is correlated with BBB breakdown in experimental autoimmune encephalomyelitis (EAE, a multiple sclerosis animal model; see abstract) and in SOD1 mutant models of amyotrophic lateral sclerosis (ALS; see page 1981, 2nd column, 2nd paragraph). Argaw teaches that BBB breakdown in CNS inflammations like MS and ALS are linked to Claudin 5 as now required in instant claims 1 and 22. Argaw does not teach antibody treatment for CNS inflammation or BBB breakdown.
st column, 2nd paragraph) and Smith teaches that  Rho pathway is activated due to the CD100 (SEMA4D; see paragraph 121). All of the diseases and disorders are due to neuroinflammation and reducing the inflammation would prove beneficial. Further, MPEP 2145(II) states: “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)” (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”). Therefore, one would inherently produce a decreased blood brain barrier permeability (as in instant claims 1 and 22) by administering the SEMA4D antibody to the same patient population whether one of skill in the art was aware of the required end result or not. 

Therefore, claims 1, 3, 8, 10, 13 and new claims 22-25 are obvious over Smith,  Stamatovic and Argaw.

Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive in view of the new 103 rejection set forth above.. Applicant argues that neither reference teaches the claimed antibody to treat the selected group of neuroinflammatory disorders or that the claimed treatment would decrease the associated BBB permeability. These arguments are not found persuasive because the combination of references make it obvious to try the claimed antibody treatment to the same patient population and would produce the intended result of reducing BBB permeability. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Smith clearly teaches using the antibody in a neuroinflammatory setting but is silent on the intended result of reducing BBB permeability and Stamatovic provides the teaching that inflammation in MS and Alzheimer’s disease leads to BBB breakdown. Argaw further discloses that BBB breakdown is present early in CNS inflammation and that this is found in both MS and ALS disease. Therefore, the references provide a clear teaching to one of ordinary skill in the art the link between inflammation, Alzheimer’s disease, MS and ALS and BBB breakdown and administering the instantly claimed antibody. The art provides clear guideposts that teach that the claimed antibody treats diseases with neuroinflammation and would decrease BBB permeability when treating neuroinflammation with the required antibody in the same patient population. Finally, absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). Smith already provides the teaching in the art to have a reasonable expectation of success and treating neuroinflammatory diseases with the required antibody and one of ordinary skill in the art has a reason to try the treatment in other neuroinflammatory disease such as Alzheimer’s and ALS in view of Stamatovic's and Argaw’s teachings that there is BBB breakdown in Alzheimer’s disease and ALS due to neuroinflammation. Finally, applicant’s argument that the Rho pathway is complex and only one of the signaling pathways is affected by SEMA4D/Plexin B1 interactions does not detract from the fact that this would provide  a reasonable expectation of success in .

Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649